UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:1-11700 HEMAGEN DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) 9033 Red Branch Road, Columbia, MD 21045 410-740-3198 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12h-3(b)(1) o Rule12g-4(a)(2) o Rule12h-3(b)(2) o Rule15d-6 x Approximate number of holders of record as of the certification or notice date: Common Stock, par value $0.01 per share – 160 holders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has caused this certification/notice to be signed on its behalf by the undersigned hereunto duly authorized. Hemagen Diagnostics, Inc. Date: January 30, 2013 By: /s/William P. Hales William P. Hales President and Chief Executive Officer
